Per Curiam.

We adopt the board’s findings of fact and conclusions of law. We do not, however, agree with the recommended sanction. In the case before us, respondent certified that the expenses enumerated in his travel voucher were incurred “in the service of the County and include[d] only such expenses as were necessary in performing that service. * * * ” (Emphasis added.) In reality, however, respondent sought reimbursement from public funds of certain expenditures wholly unrelated to the defense of his client.
Finding a more severe sanction to be warranted, we hereby suspend respondent from the practice of law in Ohio for six months.
Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.